DETAILED ACTION

Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Pending Application(s)    

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15931786, or ‘786, (reference application) in view of Holt (US 20170193477) and the combination of references discussed in the 103 rejection below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims are not identical, they are not patentably distinct from each other as is shown below:

Claim 1 (instant application):

‘786 teaches the following limitations:

a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, 

receiving member healthcare bills issued by the healthcare providers 

(‘786 – [Claim 1])


The remaining features of the claims in the instant application are not explicitly taught by related application ‘786.  However, the remaining features are taught in view of Holt and the combination of references as discussed in the prior 103 rejection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the application ‘786 with Holt and the combination of references taught in the 103 rejection in order to allow multiple parties (splittees) to pay their portion of an outstanding bill, track said portion payment and handle the transfer of said payment [Holt - abstract] as well as the motivations for combining the features taught from the remaining prior art in combination with Holt, as described in the aforementioned 103 rejection.    

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16918727, or ‘727, (reference application) in view of Holt (US 20170193477) and the combination of references discussed in the 103 rejection below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims are not identical, they are not patentably distinct from each other as is shown below:

Claim 1 (instant application):

‘727 teaches the following limitations:

a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, establishing healthcare provider accounts on the VSE platform for healthcare providers issuing the member healthcare bills, receiving member healthcare bills issued by the healthcare providers and 

(‘727 – [Claim 1])


The remaining features of the claims in the instant application are not explicitly taught by related application ‘727.  However, the remaining features are taught in view of Holt and the combination of references as discussed in the prior 103 rejection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the application ‘727 with Holt and the combination of references taught in the 103 rejection in order to allow multiple parties (splittees) to pay their portion of an outstanding bill, track said portion payment and handle the transfer of said payment [Holt - abstract] as well as the motivations for combining the features taught from the remaining prior art in combination with Holt, as described in the aforementioned 103 rejection.    

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16881528, or ‘528, (reference application) in view of Holt (US 20170193477) and the combination of references discussed in the 103 rejection below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims are not identical, they are not patentably distinct from each other as is shown below:

Claim 1 (instant application):

‘528 teaches the following limitations:

a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, 

receiving member healthcare bills  

electronically transferring funds between the sharing accounts 

(‘528 – [Claim 1])

The remaining features of the claims in the instant application are not explicitly taught by related application ‘528.  However, the remaining features are taught in view of Holt and the combination of references as discussed in the prior 103 rejection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the application ‘528 with Holt and the combination of references taught in the 103 rejection in order to allow multiple parties (splittees) to pay their portion of an outstanding bill, track said portion payment and handle the transfer of said payment [Holt - abstract] as well as the motivations for combining the features taught from the remaining prior art in combination with Holt, as described in the aforementioned 103 rejection.    


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16876736, or ‘736, (reference application) in view of Holt (US 20170193477) and the combination of references discussed in the 103 rejection below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims are not identical, they are not patentably distinct from each other as is shown below:

Claim 1 (instant application):

‘736 teaches the following limitations:

a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, 

electronically transferring funds between the sharing accounts 

(‘736 – [Claim 1])


The remaining features of the claims in the instant application are not explicitly taught by related application ‘736.  However, the remaining features are taught in view of Holt and the combination of references as discussed in the prior 103 rejection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have modified the application ‘736 with Holt and the combination of references taught in the 103 rejection in order to allow multiple parties (splittees) to pay their portion of an outstanding bill, track said portion payment and handle the transfer of said payment [Holt - abstract] as well as the motivations for combining the features taught from the remaining prior art in combination with Holt, as described in the aforementioned 103 rejection.    



Claim Objections
Claim 16 is objected to because of the following informalities:  typographical mistake should be “having a processor”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 14 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 14 & 19:

There is a lack of antecedent basis with regard to “the virtual bill accounts”.  The term is written in plural form, however in Claim 1 it refers to “virtual bill account” in singular form and will be interpreted similarly.  

Claim 8:

There is a lack of antecedent basis with regard to “the allocated payment amounts”.  The term is written in plural form, however in Claim 7 it refers to “allocate...a respective payment amount” in singular form and will be interpreted similarly.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11 and system Claim 16.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 



a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, establishing healthcare provider accounts on the VSE platform for healthcare providers issuing the member healthcare bills, receiving member healthcare bills issued by the healthcare providers and establishing a virtual bill account on the VSE platform for each member healthcare bill submitted for payment sharing, the virtual bill account being externally addressable through a routing number and a unique account number associated therewith, and electronically transferring funds between the sharing accounts and to the healthcare provider that issued the member healthcare bill using the externally addressable routing number and unique account number.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of managing provider payments via a healthcare exchange.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The VSE platform, memory and processor in Claim 1 (in addition to the server of Claim 11, and non-transitory CRM of Claim 16) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 3-5, 13 & 18 – GUIs – which are just computer tools used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 20170193477) in view of Goldstein (US 8583548).

Claim 1. 

Holt teaches the following limitations:

a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by 

(Holt – [0077] The example bill-payment infrastructure 400 offers peer to peer (P to P) or peer to business (P to B) transactions for splittees of a group to pay a bill. [0159] instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations. [claim 9] One or more computer-readable media storing instructions thereon that, when executed by one or more processors, direct the one or more processors to perform operations that facilitate a bill payment system)

Examiner Note: The bill payment system corresponds to the virtual share exchange platform.  The label applied to the platform, whether virtual share exchange or bill payment, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as a P2P platform, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05. Spec [0052] “The approach described herein may replace the process of member-to-member (or P2P) sharing that is practiced in earlier generations of VSEs.”



establishing member sharing accounts on the VSE platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts, 

(Holt - [0035] To pay the bill/invoice, a splittee uses a customized mobile application (herein, "app") on their mobile device. [0037] To use the bill-payment infrastructure, usually one of the splittees of the group 210 initiates an account and associates it with that group (e.g., household). This splittee is called the lead splittee herein. The other splittees of that group are invited to join the associated account. [0116] With the example bill-payment infrastructure 400, a group of splittees is assigned to a group called a "shared responsibility group" or simply group. This assignment may be made manually, automatically, or semi-automatically. With this group assignment comes a set of defaults for all bills associated with the address of the household group, such as default splits. [Fig. 3A])

Examiner Note:  Member sharing accounts correspond to the splittee accounts which are created when joining the billing app.  The label applied to the bills, whether healthcare or rental, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as a “tuition” bill, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05.


    PNG
    media_image1.png
    1306
    838
    media_image1.png
    Greyscale



establishing healthcare provider accounts on the VSE platform for healthcare providers issuing the member healthcare bills, receiving member healthcare bills issued by the healthcare providers and 

(Holt - [0033] For this discussion of this example bill-payment infrastructure 200, presume there is an invoice or bill (herein, after "bill") for which all of the splittees 212, 214, 216 share some portion of financial responsivity. If this scenario is involved home lease, then the three splittees are roommates. And each splittee is responsible for some portion ( e.g., equal portion) of the monthly lease payment ('rent"). In the lease scenario, the biller 260 includes a landlord 262. [0055] For the sake of simplicity, the biller 260 is described as part of the example bill-payment infrastructure 200. [claim 9] obtaining billing information regarding a bill from a biller [Fig. 3B] Biller 260 provides electronic fund transfer details as well as new billing information)

Examiner Note:  The label applied to the providers/bills/accounts, whether healthcare or rental, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as an “educational” account/bill/provider, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05.


    PNG
    media_image2.png
    1296
    880
    media_image2.png
    Greyscale




electronically transferring funds between the sharing accounts and to the healthcare provider that issued the member healthcare bill using the externally addressable routing number and unique account number.  


(Holt – [0054] If the biller 260 is capable of receiving electronic payment, then the system 250 directs an electronic transfer 254 of funds to the biller. Otherwise, the system 250 directs the production and sending of a paper check 252 to the biller 260. With the example bill-payment infrastructure 200, the biller receives a single payment (e.g., one check or single electronic transfer) from the multiple payments/splittees. [0060] The first funding source/transaction 412 represents a user's (e.g., splittee) bank account being a funding source and an electronic transfer (e.g., ACH) being used to transfer the moneys from that funding source to a placeholder account 432 of the bill-payment system 430. [0070] If the biller is part of the bill-paying network, then it receives a payment in the method that the biller designated for doing so. Typically, that will be an electronic transfer of funds to the biller's bank account.)



Holt does not explicitly teach the following limitations, however Goldstein teaches:


establishing a virtual bill account on the VSE platform for each member healthcare bill submitted for [payment sharing], the virtual bill account being externally addressable through a routing number and a unique account number associated therewith, and 


(Goldstein – [col 8 ln 57-59] the person-to-person (P/P) option may be displayed as an option for the user to request a transfer of funds from one user account to another user account. [col 16 ln 12-18 & 24-30] Bill setup manager 534 may receive bill setup information from the user, as described above, at any time. At the user's request, such as when a user clicks a bill setup link on the webpage provided by log in manager 550, bill setup manager 534 may build a web page containing suitable user interface elements that allow the user to provide the bill setup information described above,when bill setup manager 534 receives the biller identifier, for example, the name of the company issuing the bill, bill setup manager 534 may use the received biller identifier to verify that a corresponding biller routing number or biller account number, or both, for the account at which the biller receives bill payments has been stored in bill setup storage 542. [col 16 ln 42-48] billing merchant systems 416 of FIG. 4 may store such information, including the designated recipient for the user's bills, such as the email address or postal address where the user's bills will be sent, in its own storage (not shown) and send bill details information to bill receiver/retriever 540 in the manner requested by the user)

Examiner Note:  Biller (provider) issues bills to bill receiver (members), and verifies or establishes the biller routing number and account number (corresponding to the virtual bill account).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Goldstein in order to setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever [Goldstein – col 16 ln 24-30].

	


Claim 2. 


Holt in combination with the references taught in Claim 1 teach those respective limitations.  Holt further teaches:

wherein the processor is further configured to link the [virtual bill] account to the sharing accounts of the member to whom the bill was issued and other members sharing in the payment of the member healthcare bill, and to the healthcare provider account of the healthcare provider that issued the member healthcare bill.  

(Holt – [0033] For this discussion of this example bill-payment infrastructure 200, presume there is an invoice or bill (herein, after "bill") for which all of the splittees 212, 214, 216 share some portion of financial responsivity. If this scenario is involved home lease, then the three splittees are roommates. And each splittee is responsible for some portion (e.g., equal portion) of the monthly lease payment ('rent"). In the lease scenario, the biller 260 includes a landlord 262. [0040] One of the splittees-who is called the "bill owner" herein----defines a new bill (e.g., rent, utilities, etc.). As illustrated in set 350, the bill owner provides the identification of the biller, the amount of the debt associated with the bill, and a date that the debt is due. They may also provide the name of the biller, the biller's account, the biller's address (and perhaps other contact info like email address). [0060] The first funding source/transaction 412 represents a user's (e.g., splittee) bank account being a funding source and an electronic transfer (e.g., ACH) being used to transfer the moneys from that funding source to a placeholder account 432 of the bill-payment system 430. Typically, an ACH transaction takes 3-4 days. That is, it takes 3-4 days from the request of the moneys from the funding account for the moneys to arrive in the placeholder account 432. That is the industry standard transaction time for an ACH type transaction.  [0065])

Holt does not explicitly teach the following limitations, however Goldstein teaches:

the virtual bill account

(Goldstein – [col 8 ln 57-59] the person-to-person (P/P) option may be displayed as an option for the user to request a transfer of funds from one user account to another user account. [col 16 ln 24-30] when bill setup manager 534 receives the biller identifier, for example, the name of the company issuing the bill, bill setup manager 534 may use the received biller identifier to verify that a corresponding biller routing number or biller account number, or both, for the account at which the biller receives bill payments has been stored in bill setup storage 542. [col 16 ln 42-48] billing merchant systems 416 of FIG. 4 may store such information, including the designated recipient for the user's bills, such as the email address or postal address where the user's bills will be sent, in its own storage (not shown) and send bill details information to bill receiver/retriever 540 in the manner requested by the user)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Goldstein in order to setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever [Goldstein – col 16 ln 24-30].


Claim 3. 


Holt in combination with the references taught in Claim 1 teach those respective limitations.  Holt further teaches:

sharing accounts of the member to whom the bill was issued and the other members sharing in the payment of the member healthcare bill, and the healthcare provider account of the healthcare provider that issued the member healthcare bill.  

(Holt – [0033] For this discussion of this example bill-payment infrastructure 200, presume there is an invoice or bill (herein, after "bill") for which all of the splittees 212, 214, 216 share some portion of financial responsivity. If this scenario is involved home lease, then the three splittees are roommates. And each splittee is responsible for some portion (e.g., equal portion) of the monthly lease payment ('rent"). In the lease scenario, the biller 260 includes a landlord 262.  [0040] One of the splittees-who is called the "bill owner" herein----defines a new bill (e.g., rent, utilities, etc.). As illustrated in set 350, the bill owner provides the identification of the biller, the amount of the debt associated with the bill, and a date that the debt is due. They may also provide the name of the biller, the biller's account, the biller's address (and perhaps other contact info like email address). [0044] Each splittee receives a notification. It asks the splittee to approve the details of the new responsibility of a bill. The other splittees can approve or decline their responsibility. If they all approve, then the bill is finalized.  [0047] the bill-payment infrastructure may access the bill owner's (and/or splittees) financial accounts to determine the history of payment of that particular bill)


Holt does not explicitly teach the following limitations, however Goldstein teaches:


wherein the processor is further configured to generate graphical user interfaces (GUIs) providing access to the virtual bill account by 

(Goldstein – [col 16 ln 24-30] when bill setup manager 534 receives the biller identifier, for example, the name of the company issuing the bill, bill setup manager 534 may use the received biller identifier to verify that a corresponding biller routing number or biller account number, or both, for the account at which the biller receives bill payments has been stored in bill setup storage 542. [col 16 ln 52-56] When the user clicks the bill details link, bill receiver/retriever manager 540 builds a web page containing suitable user interface elements that allow the user to provide the bill details information described above, and returns it to the user's browser in response. [col 17 ln 1-6] Bill receiver/retriever 540 may also retrieve bill details information for the user using bill setup information stored in bill storage 542. In one embodiment, bill receiver/retriever 540 may retrieve and use the bill username, bill password and corresponding bill URL to access the user bill and retrieve bill details information)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Goldstein in order to setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever [Goldstein – col 16 ln 24-30].


Claim 4. 

Holt in combination with the references taught in Claim 3 teach those respective limitations.  Holt further teaches:

an aggregated sum of sharing transactions as a single sharing transfer credit to be transferred to the healthcare provider account of the healthcare provider that issued the member healthcare bill.  

(Holt - [0085] The example bill-payment infrastructure 400 aggregates moneys paid various different ways and from different splittees into a single bill payment. The biller receives and the bill-paying network sends only one aggregated payment; [0033, 0044])


Holt does not explicitly teach the following limitations, however Goldstein teaches:

wherein the GUIs display 

(Goldstein – [col 8 ln 27] Upcoming bills are displayed to the user  [col 16 ln 52-56] When the user clicks the bill details link, bill receiver/retriever manager 540 builds a web page containing suitable user interface elements that allow the user to provide the bill details information described above, and returns it to the user's browser in response. [col 17 ln 1-6] Bill receiver/retriever 540 may also retrieve bill details information for the user using bill setup information stored in bill storage 542. In one embodiment, bill receiver/retriever 540 may retrieve and use the bill username, bill password and corresponding bill URL to access the user bill and retrieve bill details information)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Goldstein in order to setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever [Goldstein – col 16 ln 24-30].

Claim 5. 

Holt in combination with the references taught in Claim 4 teach those respective limitations.  Holt further teaches:


all of the electronic transactions that contribute to the aggregated sum of sharing transactions. 

(Holt -  [0047] the bill-payment infrastructure may access the bill owner's (and/or splittees) financial accounts to determine the history of payment of that particular bill [0085] The example bill-payment infrastructure 400 aggregates moneys paid various different ways and from different splittees into a single bill payment. The biller receives and the bill-paying network sends only one aggregated payment)


Holt does not explicitly teach the following limitations, however Goldstein teaches:


wherein the GUIs further display 

(Goldstein – [col 8 ln 27] Upcoming bills are displayed to the user  [col 16 ln 52-56] When the user clicks the bill details link, bill receiver/retriever manager 540 builds a web page containing suitable user interface elements that allow the user to provide the bill details information described above, and returns it to the user's browser in response. [col 17 ln 1-6] Bill receiver/retriever 540 may also retrieve bill details information for the user using bill setup information stored in bill storage 542. In one embodiment, bill receiver/retriever 540 may retrieve and use the bill username, bill password and corresponding bill URL to access the user bill and retrieve bill details information)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Goldstein in order to setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever [Goldstein – col 16 ln 24-30].


Claim 7. 

Holt in combination with the references taught in Claim 1 teach those respective limitations.  Holt further teaches:
 
wherein the processor is further configured to match each member healthcare bill with the sharing accounts of the other members sharing in the payment of the member healthcare bill, and allocate to each sharing account of the other members sharing in the payment of the member healthcare bill a respective payment amount to be shared for payment of the member healthcare bill.  


(Holt – [0117] the example bill payment infrastructure 400 automatically assigns a group based upon a match between the default information (e.g., address and splittees) and the new bill. [0118] The bill owner sets up the default set within a group. There may be a default group of splittees assigned to each group bill. There may be a default split (e.g., percentage, base amount plus a percentage, fixed amounts, etc.).)



Claim 11. 

Holt teaches the following limitations:


establishing member sharing accounts at a server defining a virtual share exchange (VSE) platform for respective members of the VSE platform for sharing payment of member healthcare bills across a plurality of the member sharing accounts; 


(Holt - [0035] To pay the bill/invoice, a splittee uses a customized mobile application (herein, "app") on their mobile device. [0036] The app is part of the client-side of the example bill-payment infrastructure 200. [0037] To use the bill-payment infrastructure, usually one of the splittees of the group 210 initiates an account and associates it with that group (e.g., household). This splittee is called the lead splittee herein. The other splittees of that group are invited to join the associated account. [0116] With the example bill-payment infrastructure 400, a group of splittees is assigned to a group called a "shared responsibility group" or simply group. This assignment may be made manually, automatically, or semi-automatically. With this group assignment comes a set of defaults for all bills associated with the address of the household group, such as default splits. [Fig. 3A, claim 9])

Examiner Note:  Member sharing accounts correspond to the splittee accounts which are created when joining the billing app.  The label applied to the bills, whether healthcare or rental, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as a “tuition” bill, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05.


    PNG
    media_image1.png
    1306
    838
    media_image1.png
    Greyscale



The remainder of the claim is rejected using the same rationale as Claim 1.


Claim 12. 

Rejected using the same rationale as Claim 2.
 
Claim 13. 

Rejected using the same rationale as Claim 3.


Claim 15. 

Rejected using the same rationale as Claim 7.

Claim 16. 

Rejected using the same rationale as Claim 11.

Claim 17. 

Rejected using the same rationale as Claim 2.
  
Claim 18. 

Rejected using the same rationale as Claim 3.


Claim 20. 

Rejected using the same rationale as Claim 7.



Claims 6, 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 20170193477) in view of Goldstein (US 8583548), and further in view of Friedman (US 20030105715).


 
Claim 6. 

Holt in combination with the references taught in Claim 1 teach those respective limitations.  Holt further teaches:

healthcare provider that issued the member healthcare bill.  

(Holt - [0033] For this discussion of this example bill-payment infrastructure 200, presume there is an invoice or bill (herein, after "bill") for which all of the splittees 212, 214, 216 share some portion of financial responsivity. If this scenario is involved home lease, then the three splittees are roommates. And each splittee is responsible for some portion ( e.g., equal portion) of the monthly lease payment ('rent"). In the lease scenario, the biller 260 includes a landlord 262. [0055] For the sake of simplicity, the biller 260 is described as part of the example bill-payment infrastructure 200. [claim 9] obtaining billing information regarding a bill from a biller [Fig. 3B] Biller 260 provides electronic fund transfer details as well as new billing information)

Holt does not explicitly teach the following limitation, however Friedman teaches:

wherein the virtual bill accounts are temporary, and wherein the processor is further configured to close the virtual bill accounts upon electronically transferring the funds to the 


(Friedman – [0047] the phrase "virtual user account" includes temporary accounts which are automatically closed when the balance thereof reaches zero. Since virtual user accounts may often remain with small balances which are of little practical use, the scope of the present invention specifically includes the possibility of allowing a user to combine two or more virtual user accounts into a single virtual user account, to cash the balance, deposit the balance to another account such as a virtual account and/or a bank, credit or debit account of the user and/or other user(s). [0048]  debiting
the virtual user account by a specified sum of currency upon request ... this will occur when the balance in the virtual user account is transferred to a second virtual user account)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Friedman in order to automatically close a temporary virtual account after the balance reaches zero [Friedman – 0047-0048].


Claim 14. 

Rejected using the same rationale as Claim 6.

Claim 19. 

Rejected using the same rationale as Claim 6.







Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 20170193477) in view of Goldstein (US 8583548), and further in view of Melby (US 20120173396).

Claim 8. 

Holt in combination with the references taught in Claim 7 teach those respective limitations.  Holt further teaches:

wherein electronically transferring comprises electronically transferring after the publishing period has expired.  

(Holt – [0123] The preferences may also indicate a change in latency (e.g., 2 extra days) should be added to the funding process...The fund sources/transactions may be varied based upon other conditions (such as the timing of due dates).


Holt does not explicitly teach the following limitations, however Melby teaches:


wherein the processor is further configured to publish the allocated payment amounts to each of the sharing accounts of the other members sharing in the payment of the member healthcare bill during a publishing period, and 

(Melby – [0011] The status of the bills, the amount owed per person, and other types of information may be displayed on a user interface that is accessible via a networked device. Each roommate may monitor the status of the bills and individually pay their portion of the outstanding bills. [0015] the group billing system may provide a notification to at least some of the members of the group that an amount of funds is owed by each member. Each member may then provide the funds through the group billing system interface. The group billing system may then transfer the funds received by each member to the organization. [Fig. 7 & 8, 0068] the user interface 800 provides a information about a particular group bill. The user interface 800 may be presented to a user if that user was identified by the bill owner as a member of the billing group. In one example embodiment, the user interface 800 may include a bill name field 802, and a bill owner field 804. The user interface may also provide the share of the group bill owed by the user in share field 806. The user interface 800 may also the due date in a due date field 808. A bill summary section 812 may provide information about the bill to the user and a member status field 810 may provide the user with an overview of the status of the other members of the bill. For example, the member status field 810 may indicate which other members have accepted their share of the bill and whether the other members have paid their share.)


    PNG
    media_image3.png
    967
    824
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Melby in order to display payment amounts per member in an active bill that is shared by a group of members [Melby – 0011, 0068, Fig. 7 & 8].



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 20170193477) in view of Goldstein (US 8583548), and further in view of Bauman (US 20030078884).


Claim 9. 


Holt in combination with the references taught in Claim 1 teach those respective limitations.  Holt further teaches:
	
payment sharing

(Holt - [0035] To pay the bill/invoice, a splittee uses a customized mobile application (herein, "app") on their mobile device. [0037] To use the bill-payment infrastructure, usually one of the splittees of the group 210 initiates an account and associates it with that group (e.g., household). This splittee is called the lead splittee herein. The other splittees of that group are invited to join the associated account. [0116] With the example bill-payment infrastructure 400, a group of splittees is assigned to a group called a "shared responsibility group" or simply group. This assignment may be made manually, automatically, or semi-automatically. With this group assignment comes a set of defaults for all bills associated with the address of the household group, such as default splits. [Fig. 3A])


Holt does not explicitly teach the following limitations, however Goldstein further teaches:

establish virtual bill accounts for [payment sharing] for each of the [escrow requests].  

(Goldstein – [col 8 ln 57-59] the person-to-person (P/P) option may be displayed as an option for the user to request a transfer of funds from one user account to another user account. [col 16 ln 12-18 & 24-30] Bill setup manager 534 may receive bill setup information from the user, as described above, at any time. At the user's request, such as when a user clicks a bill setup link on the webpage provided by log in manager 550, bill setup manager 534 may build a web page containing suitable user interface elements that allow the user to provide the bill setup information described above,when bill setup manager 534 receives the biller identifier, for example, the name of the company issuing the bill, bill setup manager 534 may use the received biller identifier to verify that a corresponding biller routing number or biller account number, or both, for the account at which the biller receives bill payments has been stored in bill setup storage 542. [col 16 ln 42-48] billing merchant systems 416 of FIG. 4 may store such information, including the designated recipient for the user's bills, such as the email address or postal address where the user's bills will be sent, in its own storage (not shown) and send bill details information to bill receiver/retriever 540 in the manner requested by the user)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Goldstein in order to setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever [Goldstein – col 16 ln 24-30].


Holt does not explicitly teach the following limitations, however Bauman further teaches:


wherein the processor is further configured to receive escrow requests issued by the healthcare providers for funding prior to performing healthcare services, and 

(Bauman – [0025] the merchant/provider 55 issues an invoice to the member 30, which effectively indicates a price for the goods or services sought.  [0029] FIG. 7 illustrates a schematic diagram wherein network 15 establishes an escrow account for a transaction between member 30 and merchant/provider 55, according to one embodiment of the invention. Either member 30 or merchant/provider 55 may request escrow. When both member 30 and merchant/provider 55 have agreed to the terms and conditions of the escrow and notified network 15, network 15 will debit the member account 20 for the value to be escrowed and hold it in the escrow account 96. Network 15 will notify merchant/provider that the value is being held in escrow. Merchant/provider 55 delivers the item to member 30. When member 30 notifies network 15 that she is satisfied, network 15 releases the escrowed value to merchant/provider account 25. If member 30 notifies network 15 that she is not satisfied and has returned the item to merchant/provider 55 or that she has not received the item, the value will continue to be held until merchant/provider 55 notifies network 15 that the item has been received in acceptable condition. Network 15 will then release the value to member account 20.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Bauman in order to request the transactional use of an escrow account by a service provider for funding a transaction by a consumer before the delivery of service [Bauman – 0025, 0029].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 20170193477) in view of Goldstein (US 8583548), and further in view of Klein (US 20130018777).



Claim 10. 


Holt in combination with the references taught in Claim 1 teach those respective limitations.  Holt further teaches:

wherein the processor is further configured to receive loan requests for portions of the member healthcare bills not shared by the other members, allocate and [publish] the loan requests for repayment [with interest] to sharing accounts of at least some of the members of the VSE platform, and  


(Holt – [0111] The bill owner (and/or other splittees) is notified when one of the splittees fails to fully fund their portion of a bill by the latency adjusted the due date. The bill owner (and/or other splittees) is given options to make up the difference. In such a situation, the example bill-payment infrastructure 400 sends an alert to the other splittees that notify them of the shortfall of the looming bill payment. The example bill-payment infrastructure 400 asks who, if anyone, would like to cover the shortfall. If more than one splittee agrees to cover, then each splittee pays a portion of that shortfall amount. The split of that covered portion amongst the splittee may be pro rata amongst them or consistent with their default split amongst the splittees who are participating in covering the shortfall.  [0112] The example bill-payment infrastructure 400 will track these events and factor that into future bill payments. For example, Tracy is asked to contribute $100 more to the next rent payment to make up for the $ 100 shortfall for the last rent payment, which was covered by Tracy's roommates.)


Examiner Note:  Repayment can be performed with zero percent interest.  The repayment to sharing accounts may be as a credit (having less to pay in the next rent payment).



Holt does not explicitly teach the following limitations, however Klein teaches: 


publish the loan requests for repayment with interest to sharing accounts

(Klein – [0052] the lender receives principal and interest repayments 154 from the borrower 104 [0077] the borrower 104 can create a project to request funding of a loan using a listing 136 associated with the project that is presented to lenders 106. Processing continues to process block 706 where the borrower 104 initiates the loan request, for example by publishing the listing 136 for the project. The listing 136 is published and viewable by lenders 106 as indicated by display block 708.  [0053-0054] closed groups may be populated with members)


electronically transfer the loan payments and repayments between the member sharing accounts.



(Klein – [0052] the lender 106 funds the loan, for example by requesting a bank 110 to deposit money in a borrower's 104 account, or into an escrow 150 account controlled by the title company 108. [0079] In process block 922, the borrower 104 is obligated under the terms of the formal loan agreement 148 to make repayments 154 to the borrower. For example, the repayments can be made by monthly ACH transfers from the borrower's 104 bank 110 to the lender's 106 bank 110. [0053-0054] closed groups may be populated with members)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holt with Klein in order to match lenders and borrowers to fund the loan and repayment between a closed group of member accounts [Klein – 0052-0054].


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Fabris (US 20190180363) provides a method for member-to-member cost sharing of funds between bank accounts.

Meggs (US 20060111934) provides a virtual share exchange for pooling resources into a common fund.

Bolen (WO 2021146752) provides a peer-to-peer direct sharing system for efficient payment of medical expenses with funds from the other members and the receiving member’s own contribution. 

Ivanoff (US 20150193843) provides a method of managing payments that enable linking accounts of multiple guarantors.

Teckchandani (US 20100121745) provides a method for facilitating sharing of expenses over a network.

Olliphant (US 20080195510) provides a method for managing group bill financing and providing an interface for viewing transactional details per member.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Examiner, Art Unit 3695